PER CURIAM.
Defendant’s exceptions sustained, order denying motion to set aside the verdict reversed, verdict set aside, and verdict directed for the defendant, with costs in this court and the trial court. Held, defendant owed no duty to the plaintiff to mark the rear end of its train with lights, and was nob guilty *1079of negligence as to the plaintiff if it failed to do so. Plaintiff was guilty of contributory negligence as matter of law.
KRUSE, P. J., dissents, upon the ground that the defendant’s negligence, as well as the plaintiff’s contributory negligence, were questions of fact under the evidence.